
	
		II
		Calendar No. 118
		110th CONGRESS
		1st Session
		S. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Reid (for himself,
			 Mr. Baucus, Mr.
			 Leahy, Ms. Mikulski,
			 Mr. Schumer, Mrs. Clinton, Ms.
			 Cantwell, Mr. Kohl,
			 Ms. Stabenow, Mr. Webb, Mrs.
			 Boxer, Mr. Brown,
			 Ms. Klobuchar, Mr. Casey, and Mr.
			 Levin) introduced the following bill; which was read twice and
			 referred to the
			 Committee on
			 Finance
		
		
			April 13, 2007
			Reported under authority of the order of the Senate of
			 April 12, 2007, by Mr. Baucus, with an
			 amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend part D of title XVIII of the Social Security Act
		  to provide for fair prescription drug prices for Medicare
		  beneficiaries.
	
	
		1.Short title; sense of the
			 Congress
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Prescription Drug
			 Price Negotiation Act of 2007.
			(b)Sense of the
			 CongressIt is the sense of
			 the Congress that the Congress should enact, and the President should sign,
			 legislation to amend part D of title XVIII of the Social Security Act to
			 provide for fair prescription drug prices for Medicare beneficiaries.
			1.Short titleThis Act may be cited as the Medicare
			 Fair Prescription Drug Price Act of 2007.
		2.Repeal of
			 prohibition
			(a)Repeal of
			 prohibition
				(1)In
			 generalSection 1860D–11(i) of the
			 Social Security Act (42 U.S.C.
			 1395w–111(i)) is amended by striking the Secretary— and all that
			 follows through may not require and inserting the
			 Secretary may not require.
				(2)Rule of
			 constructionNothing in the amendment made by paragraph (1) shall
			 be construed as doing any of the following:
					(A)Preventing the
			 sponsor of a prescription drug plan or an MA organization offering an MA–PD
			 plan under part D of title XVIII of the Social Security Act from obtaining a
			 discount or reduction of the price for a covered part D drug.
					(B)Affecting the authority
			 of the Secretary of Health and Human Services to ensure appropriate and
			 adequate access to covered part D drugs under prescription drug plans and under
			 MA–PD plans under such part, including compliance of such plans with formulary
			 requirements under section 1860D–4(b)(3) of the Social Security Act (42 U.S.C.
			 1395w–104(b)(3)).
					(C)Limiting access by
			 individuals enrolled in such prescription drug plans and MA–PD plans to
			 community pharmacies.
					(3)Conduct of
			 negotiationsSection 1860D–11 of the
			 Social Security Act (42 U.S.C.
			 1395w–111) is amended by adding at the end the following new subsection:
					
						(k)Efforts to
				promote and ensure access to fair prices
							(1)Use of agency
				resourcesTo the extent that the Secretary promotes and ensures
				access to fair prices by engaging in any direct negotiations with a drug
				manufacturer with respect to prices for covered part D drugs, the
				Secretary—
								(A)may only do so
				utilizing the resources of the Department of Health and Human Services;
				and
								(B)may not enter into a
				contract with any public or private entity or enter into an Interdepartmental
				Agreement for the purpose of conducting such
				negotiations.
								.
				(b)AccountabilitySection
			 1860D–11(k) of the Social
			 Security Act, as added by subsection (a)(3), is amended by adding at
			 the end the following new paragraph:
				
					(2)Annual report
				on efforts to promote and ensure access to fair pricesThe
				Secretary shall submit to Congress an annual report on the efforts of the
				Secretary to promote and ensure access to fair prices for prescription drugs
				under this
				part.
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			3.Greater transparency of
			 part D prices and information
			(a)Access of congressional
			 support agencies to data on prescription drug plans and Medicare Advantage
			 plansSection 1860D–42 of the
			 Social Security Act (42 U.S.C. 1395w–152) is amended by adding at the end the
			 following new subsection:
				
					(c)Providing part D data
				to congressional support agencies
						(1)In
				generalNotwithstanding any
				provision under this part that limits the use of prescription drug data
				collected under this part and subject to the restriction under paragraph (6),
				upon the request of a congressional support agency, the Secretary shall provide
				such agency with the following data collected from, or related to, prescription
				drug plans and MA–PD plans:
							(A)Aggregate negotiated
				price concessionsAggregate negotiated price concessions
				described in section 1860D–2(d)(2) (as determined necessary and appropriate by
				the congressional support agency to carry out the legislatively mandated duties
				of the agency).
							(B)Negotiated price
				concessionsThe negotiated rebates, discounts, and other price
				concessions (as currently reported pursuant to section 1860D–2(d)(2)).
							(C)Drug claims
				dataData or a representative sample of data regarding drug
				claims submitted under section 1860D–15(c)(1)(C) (as determined necessary and
				appropriate by the congressional support agency to carry out the legislatively
				mandated duties of the agency).
							(D)Reinsurance
				paymentsThe amount of reinsurance payments paid under section
				1860D–15(a)(2), provided at the plan level.
							(E)Risk-corridor
				paymentsThe amount of any adjustments of payments made under
				subparagraph (B) or (C) of section 1860D–15(e)(2), provided at the plan
				level.
							(2)Prohibition on
				disclosure of data by congressional support agencies
							(A)Data provided to a
				congressional support agency under this subsection shall not—
								(i)be disclosed by such
				agency in the performance of the agency’s duties in cases where such disclosure
				by the Secretary would be prohibited under applicable Federal law, or where
				such disclosure would result in the disclosure of trade secrets; and
								(ii)be disclosed, reported,
				or released by such agency in identifiable form.
								(B)Identifiable
				formFor purposes of subparagraph (A)(ii), the term
				identifiable form means any representation of information
				described in subparagraphs (A) through (E) of paragraph (1) that permits
				identification of a specific prescription drug plan, MA–PD plan, pharmacy
				benefit manager, drug manufacturer, drug wholesaler, drug, or individual
				enrolled in a prescription drug plan or an MA–PD plan under this part.
							(3)Safeguarding
				dataEach congressional support agency shall adopt and maintain
				reasonable safeguards to protect against the unauthorized disclosure of data
				provided under this subsection. Such safeguards shall only permit the
				congressional support agency to disclose the data to another agency or entity
				if the agency or entity is—
							(A)under a
				subcontract with the congressional support agency to support any analysis
				conducted by the congressional support agency with respect to such data;
				and
							(B)is subject to
				the same data disclosure provisions and safeguards as the congressional support
				agency is subject to under this paragraph and paragraph (2).
							(4)Disclosure
				exemptionData provided under this subsection shall be exempt
				from disclosure under section 552 of title 5, United States Code.
						(5)Congressional support
				agency definedIn this subsection, the term congressional
				support agency means—
							(A)the Medicare Payment
				Advisory Commission;
							(B)the Congressional
				Research Service;
							(C)the Congressional Budget
				Office; and
							(D)the Government
				Accountability Office.
							(6)Restriction on
				disclosure of price concessionsThe Secretary may only release
				data on the negotiated price concessions described in paragraph (1)(B) to the
				congressional support agency described in paragraph (5)(C).
						(7)Rule of
				constructionNothing in this subsection shall be construed to
				limit the ability of a congressional support agency to obtain information not
				described in paragraph
				(1).
						.
			(b)Study on market
			 competition and reports on limitations of data elements for studying the
			 prescription drug program
				(1)Study and report on
			 market competition by the Congressional Budget Office
					(A)In
			 generalThe Director of the Congressional Budget Office shall
			 conduct a study on the effect of market competition on prices for drugs under
			 part D of title XVIII of the Social Security Act (42 U.S.C. 1395w–101 et seq.)
			 that includes a review of—
						(i)the number and
			 extent of discounts and other price concessions received by prescription drug
			 plans and MA–PD plans for covered part D drugs under such part;
						(ii)the
			 relationship between such discounts and price concessions and drug
			 utilization;
						(iii)the
			 relationship between such discounts and price concessions and the
			 manufacturer’s best price (as defined in section 1927(c)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396r–8(c)(2)(B)) for covered outpatient drugs;
			 and
						(iv)the extent to
			 which the efforts of the Secretary of Health and Human Services (as reported by
			 the Secretary under section 1860D–11(k) of the Social Security Act, as added by
			 section 2(b)) to promote and ensure access to fair prices for prescription
			 drugs under such part have an effect upon payers in non-Medicare
			 markets.
						(B)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director of the
			 Congressional Budget Office shall submit a report containing the results of the
			 study conducted under subparagraph (A).
					(2)Reports on limitations
			 of data elements for studying the prescription drug programNot
			 later than 180 days after the date of enactment of this Act, the Medicare
			 Payment Advisory Commission and the Government Accountability Office shall each
			 submit a report to Congress commenting on the limitations on the usefulness of
			 the data described in subparagraphs (A) through (E) of section 1860D–42(c)(1),
			 as added by subsection (a), to inform Congress on negotiated prices for covered
			 part D drugs (as defined in section 1860D–2(e) of such Act (42 U.S.C.
			 1395w–102(e)) under the Medicare prescription drug program.
				(c)Disclosure of drug
			 claims data to the State agency responsible for administering the state plan
			 under the medicaid programSection 1860D–42 of the Social
			 Security Act (42 U.S.C. 1395w–152), as amended by subsection (a), is amended by
			 adding at the end the following new subsection:
				
					(d)Disclosure of drug
				claims data to the State agency responsible for administering the state plan
				under the medicaid programNotwithstanding any provision under
				this part that limits the use of prescription drug data collected under this
				part, upon the request of a State agency with responsibility for administering
				the State plan under title XIX, the Secretary shall provide such State agency
				with the data described in paragraph (1)(C) of subsection (c) with respect to
				full-benefit dual eligible individuals (as defined in section 1935(c)(6)) who
				are enrolled in the State plan. The provisions of paragraphs (2) and (3) of
				subsection (c) shall apply to a State agency with respect to data provided
				under this subsection in the same manner as such provisions apply to a
				congressional support agency with respect to data provided under subsection
				(c).
					.
			(d)Public disclosure of
			 data by the Secretary of Health and Human ServicesSection
			 1860D–42 of the Social Security Act (42 U.S.C. 1395w–152), as amended by
			 subsections (a) and (c), is amended by adding at the end the following new
			 subsection:
				
					(e)Disclosure of
				drug prices charged to enrollees
						(1)In
				generalThe Secretary shall make available to the public, upon
				request and in an electronic form determined appropriate by the Secretary, data
				on the prices charged for each covered part D drug under each prescription drug
				plan and MA–PD plan to individuals enrolled in the plan. Such data shall
				reflect actual prices posted on the Internet website of the Centers for
				Medicare & Medicaid Services and shall be made available in a manner that
				permits linkage of the data to data contained in other public prescription drug
				plan and MA–PD plan data files.
						(2)Nominal fee
				for data providedThe Secretary may charge a nominal fee for data
				provided under paragraph (1) based on the cost of preparing and providing such
				data.
						.
			(e)Dissemination of retail
			 drug pricesSection 1860D–4(k) of the Social Security Act (42
			 U.S.C. 1395w–104(k)) is amended—
				(1)in the heading,
			 by striking pharmaceutical prices for equivalent drugs
			 and inserting prescription drug information at point of
			 sale;
				(2)by striking
			 In
			 general.—A PDP sponsor and inserting
			 “Pharmaceutical prices for
			 equivalent drugs.—
					
						(A)In
				generalA PDP
				sponsor
						;
				(3)by redesignating
			 paragraph (2) as subparagraph (B) and indenting appropriately;
				(4)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting
			 appropriately;
				(5)in clause (i), as
			 redesignated under paragraph (4)—
					(A)by striking
			 subparagraph (B) and inserting clause (ii);
			 and
					(B)by striking
			 paragraph (1) and inserting subparagraph (A);
			 and
					(6)by adding at the end the
			 following new paragraph:
					
						(2)Drug prices charged to
				enrollees
							(A)In
				generalA PDP sponsor offering a prescription drug plan shall
				provide that each pharmacy that dispenses a covered part D drug shall inform an
				enrollee of the price charged for such drug under the prescription drug
				plan.
							(B)Timing of
				noticeThe information under subparagraph (A) shall be provided
				at the time of purchase of the drug involved, including for purchases of
				covered part D drugs by mail
				order.
							.
				4.Prioritizing studies of
			 comparative clinical effectiveness of covered part D drugs
			(a)Priorities
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall develop a
			 comprehensive prioritized list of comparative clinical effectiveness studies
			 that are most critical to building the evidence needed to advance value-based
			 purchasing of covered part D drugs (as defined in section 1860D–2(e) of the
			 Social Security Act (42 U.S.C. 1395w–102(e)) under the Medicare prescription
			 drug program under part D of title XVIII of such Act.
				(2)Requirements
					(A)Development of
			 listIn developing the list under paragraph (1), the Secretary
			 shall take into account—
						(i)the work the Agency for
			 Healthcare Research and Quality has already done to identify needed comparative
			 clinical effectiveness and safety research on prescription drugs, including the
			 work identifying issues for which existing scientific evidence is insufficient
			 under subsection (a)(3)(A)(ii) of section 1013 of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 299b–7);
						(ii)the initial list of
			 medical conditions considered a priority for research that was developed in
			 response to the requirements of subsection (a)(2)(B) of such section
			 1013;
						(iii)areas where patients
			 and doctors are most lacking the information needed to make the best decisions
			 regarding covered part D drugs, such as the areas where there is a large gap in
			 knowledge of drug therapies and areas that involve the most widely prescribed
			 covered part D drugs; and
						(iv)any advice provided by
			 the advisory committee established under paragraph (3).
						(B)Contents of
			 prioritized list
						(i)Specification
			 of items, services, and methodologyThe prioritized list shall
			 specify the items and services to be evaluated, as well as the general
			 methodology that should be used to conduct each study identified as a priority
			 on the list, taking into consideration the full range of methodologies
			 available, from systematic reviews to clinical trials.
						(ii)Studies
			 includedThe studies included on the prioritized list may include
			 studies that compare a covered part D drug to any other drug (or biological
			 product), item, or service that is covered under the Medicare program.
						(C)Report to
			 Congress
						(i)In
			 generalNot later than 1 year after the date of enactment of this
			 Act and subject to the requirements under clause (ii), the Secretary shall
			 submit to Congress a report that contains the following:
							(I)The prioritized
			 list developed under paragraph (1) and plans for the conduct of studies
			 identified as a priority on such list.
							(II)A summary of
			 the information described in clauses (i) through (iv) of subparagraph
			 (A).
							(III)An explanation
			 of how the Secretary took into account the information described in such
			 clauses (i) through (iv) in developing the prioritized list and in preparing
			 the report.
							(IV)The rationale for why
			 the Secretary included the studies identified as a priority on such
			 list.
							(ii)Submission of
			 draft reportBefore submitting the report under clause (i), the
			 Secretary shall—
							(I)submit to
			 Congress a draft version of the report;
							(II)make such draft version
			 available to the public; and
							(III)provide a 60-day period
			 for public comment on such draft version.
							(D)Availability
			 of reportThe Secretary shall make the report submitted under
			 subparagraph (C)(i) available to the public.
					(3)Establishment of
			 advisory committee
					(A)EstablishmentThe
			 Secretary shall establish an advisory committee for the purpose of providing
			 advice to the Secretary on setting priorities for comparative clinical
			 effectiveness studies across all agencies of the Department of Health and Human
			 Services. The Secretary shall make available to the public any advice provided
			 to the Secretary by the advisory committee.
					(B)Membership
						(i)In
			 generalThe advisory committee shall include a diverse range of
			 public and private clinical experts, stakeholders, and interests from the
			 following groups:
							(I)The medical and
			 health industries.
							(II)Patients and
			 representatives of patients.
							(III)Researchers.
							(IV)Government.
							(ii)No majority
			 of membership from any one groupThe Secretary shall ensure that
			 the advisory committee does not have a majority of members from any one of the
			 groups described in subclauses (I) through (IV) of clause (i).
						(C)Public
			 commentThe Advisory committee shall provide a substantial
			 opportunity for public comment by accepting oral and written comments from the
			 public prior to making any recommendations or providing any advice to the
			 Secretary.
					(b)Rule of
			 constructionNothing in this section shall be construed to limit
			 the authority of the Secretary—
				(1)to prioritize comparative
			 clinical effectiveness research needs for procedures, devices, diagnostics, or
			 other medical interventions; or
				(2)to conduct any study on
			 the list developed under subsection (a)(1) or any other study determined
			 appropriate by the Secretary.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			5.Authorizing
			 consideration of comparative clinical effectiveness studies in developing and
			 reviewing formularies under the medicare prescription drug program
			(a)In
			 generalSection
			 1860D–4(b)(3)(B) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(B)) is
			 amended—
				(1)in clause (i), by striking
			 and at the end;
				(2)in clause (ii), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following new
			 clause:
					
						(iii)take into account
				relevant comparative clinical effectiveness
				studies.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to plan
			 years beginning on or after January 1, 2007.
			6.Sense of the
			 senate regarding the resource standard used to determine eligibility for
			 premium and cost-sharing subsidies under part D
			(a)FindingsThe Senate makes the following
			 findings:
				(1)Currently,
			 beneficiaries enrolled in the Medicare part D prescription drug program must
			 satisfy a resource standard in order to be eligible for the low-income
			 subsidy.
				(2)The resource standard
			 used to determine eligibility for the low-income subsidy has resulted in many
			 Medicare beneficiaries who are in financial need being disqualified from
			 receiving additional assistance.
				(3)Under S. 1 from the 108th
			 Congress, as passed by the Senate, beneficiaries were not subjected to a
			 resource standard to qualify for additional assistance.
				(b)Sense of the
			 senateIt is the Sense of the
			 Senate that Congress should revisit the resource standard used to determine the
			 eligibility of individuals for premium and cost-sharing subsidies under section
			 1860D–14 of the Social Security Act (42 U.S.C. 1395w–114).
			7.Sense of the
			 senate regarding pharmacy issues under part D
			(a)Findings
				(1)Pharmacists play
			 a critical role in delivering prescription drugs to Medicare beneficiaries
			 enrolled in prescription drug plans and MA–PD plans under the Medicare part D
			 prescription drug program.
				(2)Pharmacists have
			 encountered difficulties in providing services under their contracts with PDP
			 sponsors offering prescription drug plans and MA organizations offering MA–PD
			 plans under part D.
				(b)Sense of the
			 senateIt is the sense of the Senate that Congress should address
			 issues related to pharmacies under the Medicare part D prescription drug
			 program.
			
	
		April 13, 2007
		Reported with an amendment
	
